                  Case 3:21-cv-00344-JSC Document 8 Filed 01/15/21 Page 1 of 1
                                                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Defenders of Wildlife, et al.                                3:21-cv-344
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   U.S. Fish and Wildlife Service, et al.,         )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Michael Mayer                         , an active member in good standing of the bar of
 9    Washington State             , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs                                   in the
                                                                Gregory C. Loarie
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      810 Third Ave., Suite 610                           50 California Street, Suite 500
14    Seattle, WA 98104                                   San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (206) 343-7340                                      (415) 217-2000
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    mmayer@earthjustice.org                             gloarie@earthjustice.org
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 32135        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 01/14/20                                               Michael Mayer
22                                                                                           APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Michael Mayer                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.         S DISTRIC
                                                                                       TE                           TC
                                                                                     TA
                                                                                                                      O
                                                                                S




     Dated: January 15, 2021
                                                                                                                       U
                                                                               ED




                                                                                                                        RT




28                                                                                               TED
                                                                           UNIT




                                                                                             GRAN
                                                                                                                             R NIA




                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE                  Corley
                                                                           NO




                                                                                                          e Scott
                                                                                                cquelin
                                                                                                                             FO




                                                                                     Judge Ja
                                                                            RT




                                                                                                                         LI




                                                                                    ER
                                                                               H




                                                                                                                       A




                                                                                         N                               C
                                                                                                           F
     PRO HAC VICE APPLICATION & ORDER                                                        D IS T IC T O
                                                                                                   R                                  October 2012
